Citation Nr: 0510287	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1984.  This matter arises from a June 2000 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for bilateral hearing loss.




FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2. A hearing loss was not exhibited in service and a 
preponderance of the evidence is against a finding that the 
veteran has a current hearing loss related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in March 2001, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection 
for bilateral hearing loss, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was also advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The June 2000 and January 2002 rating decisions, January 2004 
statement of the case (SOC), and March 2004 supplemental 
statement of the case (SSOC) collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The January 2004 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records and an audiologic evaluation from the 
Orlando Ear, Nose, and Throat Associates, P.A. have been 
associated with the claims file.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  A VA examination was 
scheduled in January 2002 for the purpose of determining the 
nature and etiology of the veteran's bilateral hearing loss; 
however the veteran failed to report to the examination.  The 
veteran has indicated that he is incarcerated and unable to 
report to the examination.  Therefore, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease aggravated in active peacetime service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do no constitute competent medical evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

The Board has reviewed service medical reports as well as the 
audiologic evaluation from the Orlando Ear, Nose, and Throat 
Associates, P.A. dated in June 2001.  Based on the veteran's 
military occupational specialty as an Airlift Aircraft 
Maintenance Specialist, the Board acknowledges the likelihood 
that the veteran sustained acoustic trauma in service.  The 
Board also notes some fluctuation in the veteran's hearing 
during service.  However, there were no findings of a hearing 
loss in service and the data provided is insufficient to 
determine that the veteran has a hearing loss for VA 
purposes.  Audiograms performed in December 1980, March 1981, 
April 1982, and February 1984 revealed auditory thresholds no 
higher than 20 in the frequency ranges from 500-4000 Hertz.  
The private evaluation included in the evidence reflects 
higher auditory thresholds, but they did not reach 40 
decibels and there were no three frequencies of 26 decibels 
or greater.  Speech discrimination of 92% was reported for 
each ear, but it was not indicated that the Maryland CNC Test 
was used.  Further, even assuming that the June 2001 
audiogram represents the presence of a hearing loss, there is 
no suggestion in the report that it was related to his 
service which ended more than 17 years earlier.  

The veteran was scheduled for a VA examination on January 5, 
2002, but failed to report to the examination.  On several 
occasions, the veteran has indicated that he is unable to 
report for the scheduled VA examination because he is 
incarcerated.  There is no indication that the veteran would 
be able to report for an examination in the near future.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655 (2004).  Accordingly, service connection for hearing 
loss is not warranted.  


ORDER

Service connection for bilateral hearing loss in denied.  



	                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


